Citation Nr: 1807788	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  15-00 237A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for other specified trauma and stressor related disorder (claimed as  posttraumatic stress disorder (PTSD) and mental disorder) from April 3, 2013.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Jacquelynn M. Jordan, Associate Counsel


INTRODUCTION

The Veteran has recognized guerilla service from June 1943 to February 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2014 and April 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Manilla, the Republic of the Philippines.  In the November 2014 rating decision, the Veteran was granted service connection for other specified trauma and stressor related disorder (claimed as PTSD and mental disorder), with an evaluation of 30 percent, effective April 3, 2013.  In the April 2016 rating decision, the Veteran was denied entitlement to individual unemployability (TDIU). 

The Veteran contends that his service-connected specified trauma and stressor related disorder (claimed as PTSD and mental disorder) warrants an increased rating evaluation for the entire period.  Additionally, the Veteran contends that he is entitled to a TDIU. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, the Board finds that further development is necessary prior to the adjudication of the claims for an increased rating for other specified trauma and stressor related disorder (claimed as PTSD and mental disorder), currently rated at 30 percent from April 3, 2013 and a TDIU.

The Board notes, that in the May 2017 Board remand, the Board determined the issue of a TDIU to be inextricably intertwined with the specified trauma and stressor related disorder claim and accordingly, remanded the claim of a TDIU along with that claim.  

In March 2016, the Veteran was afforded a VA examination regarding his claim for entitlement to an initial disability rating in excess of 30 percent for other specified trauma and stressor related disorder (claimed as PTSD and mental disorder).   Also, in May 2017, the Board determined the March 2016 VA examination to be internally inconsistent and remanded this issue (along with the issue of a TDIU) for a new VA examination and addendum opinion regarding entitlement to an increased initial rating in excess of 30 percent for other specified trauma and stressor related disorder (claimed as PTSD and mental disorder).  In compliance with the remand, in June 2017, a Subsequent Development Letter was sent to the Veteran, requesting authorization to request other private medical records.  To date, no reply has been received.  Additionally, a VA examination was scheduled for the Veteran; however, records from October 2017 indicate that the VA examination was cancelled because the Veteran could not be contacted.  Consequently, medical evidence that could be used to support the Veteran's claim is not available.  The Board finds there has been substantial compliance with prior remand directives regarding the Veteran's increased rating claims, such that an additional remand is not required. See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).  However, while the Board finds that there has been substantial compliance with the May 2017 remand directives, given the Veteran's advanced age, diagnosis of dementia and physical limitations, the Board further finds that remanding the claims again for an addendum opinion in regards to the March 2016 VA examination is warranted.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.	The claims file, to include a copy of this remand must be made available to the examiner who completed the March 2016 VA examination or another VA examiner with appropriate expertise to determine the level of severity of the Veteran's diagnosed specified trauma and stressor related disorder (claimed as PTSD and mental disorder).  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, assertions and the March 2016 VA examination and opinion.

2.	The examiner is asked to furnish an opinion with regard to the following question: Is it possible to differentiate what symptoms are attributable to the Veteran's service connected other specified trauma and stressor related disorder (claimed as PTSD and mental condition) and what symptoms are attributable to any other diagnosed psychiatric disorders.  

The examiner's report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

All pertinent symptomatology should be reported in detail.  

2.	Notify the Veteran that he may submit lay statements from himself and other individuals who have knowledge of the Veteran's other specified trauma and stressor related disorder (claimed as PTSD and mental disorder) symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.	The RO/AMC should then review the claims file.  If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

4.	The RO/AMC should readjudicate the claims on appeal, including the claim for TDIU, based upon all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




